internal_revenue_service number release date index number --------------------------------------- ------------------------------------ ------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-135402-08 date february decedent ---------------------------------------------------- ----------------- date --------------------------------------------- spouse son --------------------------------------------- grandson ---------------------------------------------- dear --------------- this is in response to a letter of date and subsequent correspondence in which you seek a ruling concerning the application of sec_2632 of the internal_revenue_code we understand the relevant facts to be as follows decedent died testate on date under the terms of his will decedent made pre-residuary specific bequests of certain personal_property and real_estate to his surviving_spouse spouse son and grandson the residue of the estate is to be distributed among the descendants’ trust marital trust and marital trust specifically under article v of the will a descendants’ trust for the benefit of son and his issue is established to be funded with certain identified assets article vi directs that the balance of the residue is to be distributed between marital trust and marital trust marital trust is to be funded with a pecuniary amount equal to decedent’s available generation-skipping_transfer gst tax exemption less the date of death value of the assets funding the descendants’ trust and less all gst direct skips occurring by reason of decedent’s death marital trust is to be funded with the balance of the residue both marital trust and are intended to qualify as qualified_terminable_interest_property qtip and the will provides that the executor may elect to treat all or a portion of each as qtip property on page of form_706 united_states estate and generation-skipping tax_return filed by decedent’s estate decedent’s executor reported the amount passing to the descendants’ trust as dollar_figure---------- the amount passing to marital trust as dollar_figure----------- plr-135402-08 and the amount passing to marital trust as dollar_figure---------- on schedule m the executor elected to treat dollar_figure-----------or -------- of the amount reported as passing to marital trust dollar_figure----------- as qtip property and claimed a marital_deduction for that amount the executor also elected to treat ----- of the property passing to marital trust reported as dollar_figure----------- as qtip property and claimed a marital_deduction for that amount on schedule r the executor reported that dollar_figure----------of gst tax exemption had been allocated to decedent’s lifetime transfers and that dollar_figure-----------was being allocated to direct skips under decedent’s will on part line of schedule r the executor elected to allocate the remaining dollar_figure-----------of gst_exemption to marital trust by listing marital trust in part line the executor also made a reverse_qtip_election with respect to marital trust on subsequent review of the form_706 the executor discovered that the amounts reported as passing to marital trust sec_1 and were incorrect the reported amount available for funding the trusts is dollar_figure-------------- dollar_figure------------plus dollar_figure----------- under the will the amount of the residue passing to marital trust is equal to decedent’s available gst tax exemption less the date of death value of the descendants’ trust and less all direct skips occurring by reason of decedent’s death thus under decedent’s will the amount passing to marital trust is dollar_figure---------- dollar_figure----------- available gst_exemption less dollar_figure----------- corrected value of the descendants’ trust less dollar_figure----------- direct skips the balance of the residue passes to marital trust thus under the will the amount passing to marital trust is dollar_figure----------- dollar_figure--------------less dollar_figure------------passing to marital trust the executor requests a ruling regarding the inclusion_ratio of the descendants’ trust marital trust and marital trust for gst tax purposes in view of the reporting errors made on the form_706 sec_2056 provides that for purposes of the tax imposed by the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides generally that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and on such termination or failure an interest passes to any person other than the surviving_spouse or the estate of the surviving_spouse see sec_2056 and b sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of section plr-135402-08 a and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under b b v applies sec_2056 provides that an election under b with respect to any property is to be made by the executor on the return of tax imposed by the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction is allowed under b is includible in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio of any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect on decedent’s date of death provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a plr-135402-08 direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides in part that an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount required to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as the of time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of death of the transferor sec_2652 provides that for gst tax purposes the transferor_of_property is the last person with respect to whom the property was subject_to estate or gift_tax thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse is the transferor of the property for gst purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust in the present case as discussed above dollar_figure-----------passed to marital trust and on schedule m of form_706 the executor made a qtip_election with respect to ------- of the amount passing to marital trust and a reverse_qtip_election with respect to marital trust accordingly decedent is the transferor of the entire dollar_figure-----------passing to marital trust for gst tax purposes that is decedent is the transferor of the dollar_figure------ ----------------portion subject_to both the qtip and reverse qtip elections and decedent is the transferor of the balance of marital trust that is not subject_to a qtip_election and therefore not eligible for the reverse_qtip_election the executor’s allocation of gst_exemption to marital trust on schedule r is void to the extent it exceeded dollar_figure------ ---- the amount passing to the trust see sec_26_2632-1 decedent is not the transferor of marital trust and no reverse_qtip_election was made with respect to marital trust to change that result therefore the balance of decedent’s gst_exemption dollar_figure-- was automatically allocated to the descendants’ trust under plr-135402-08 the automatic allocation rules of sec_2632 accordingly because the amount of gst_exemption allocated to each of marital trust and the descendants’ trust is equal to the amounts passing to each of those trusts the inclusion_ratio with respect to marital trust and with respect to the descendants’ trust is zero except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _______________________________ george l masnik chief branch office of the associate chief_counsel passthroughs special industries enclosure
